Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Rejoinder
Claims 68, 70-72, 74-75, 79-89, 115-116, 134, and 136-137 are directed to an allowable process. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 69, 76-78, and 135, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 1 July 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. 
Authorization for this examiner’s amendment was given in an interview with David Harper on 20 April 2021.
The application has been amended as follows: 
68.	A method of treating cancer in a subject, the method comprising:
	(a) administering a first composition comprising antineoplastic particles directly into a solid tumor of the subject by intratumoral injection, and 
	(b) systemically administering a second composition comprising an immunotherapeutic agent to the subject,
	thereby treating the cancer, wherein the antineoplastic particles have a mean particle size (number) of from 0.1 microns to 5 microns, wherein steps (a) and (b) can be conducted in any order or at the same time, wherein the antineoplastic particles comprise taxane particles, wherein the taxane particles comprise at least 95% of the taxane, wherein the taxane particles have a specific surface area (SSA) of at least 18 m2/g; wherein the taxane particles comprise paclitaxel particles, docetaxel particles, cabazitaxel particles, or combinations thereof; and wherein the immunotherapeutic agent is ipilimumab or atezolizumab.

75. 	Cancel

76.	 The method of claim 68, wherein the taxane particles are paclitaxel particles.

77.	Cancel

79.	The method of claim 68, wherein the taxane particles are docetaxel particles.

80.	Cancel


Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance: The closest prior art of record does not teach nor reasonably suggest taxane particles with a SSA of at least 18 m2/g.  This component is not an inherent property but achieved by a specific processing means which is not taught or suggested by Liversidge et al. Thus treating cancer with the particular taxane particles with this specific property in combination with either ipilimumab or atezolizumab is free of the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WORSHAM whose telephone number is (571)270-7434.  The examiner can normally be reached on Monday-Friday (8-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/JESSICA WORSHAM/Primary Examiner, Art Unit 1615